IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

COREY LANDON MCCOMAS,                  NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Appellant,                       DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D14-2418

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed July 16, 2014.

An appeal from the Circuit Court for Okaloosa County.

W. Timothy Weekley, Shalimar, for Appellant.

No appearance for Appellee.




PER CURIAM.

      DISMISSED. This dismissal is without prejudice to appellant’s right to file

a petition for belated appeal. See Fla. R. App. P. 9.141(c).

LEWIS, C. J., WOLF and WETHERELL, JJ., CONCUR.